

EXHIBIT 10.1




2001 EMPLOYEE STOCK OPTION PLAN
(amended as of January 13, 2006)


1. Purpose. The purpose of the 2001 Employee Stock Option Plan (the “Plan”) of
Wits Basin Precious Minerals Inc. (the “Company”) is to increase shareholder
value and to advance the interests of the Company by furnishing a variety of
economic incentives (“Incentives”) designed to attract, retain and motivate
employees. Incentives may consist of opportunities to purchase or receive shares
of common stock, $0.01 par value, of the Company (“Common Stock”), monetary
payments or both on terms determined under this Plan.


2. Administration. The Plan shall be administered by the Board of Directors or
by a stock option committee (the “Committee”) of the Board of Directors of the
Company. The Committee shall consist of not less than two directors of the
Company and shall be appointed from time to time by the board of directors of
the Company. Each member of the Committee shall be a “disinterested person”
within the meaning of Rule 16b-3 of the Securities Exchange Act of 1934, and the
regulations promulgated thereunder (the “1934 Act”). The board of directors of
the Company may from time to time appoint members of the Committee in
substitution for, or in addition to, members previously appointed, and may fill
vacancies, however caused, in the Committee. The Committee shall select one of
its members as its chairman and shall hold its meetings at such times and places
as it shall deem advisable. A majority of the Committee’s members shall
constitute a quorum. All action of the Committee shall be taken by the majority
of its members. Any action may be taken by a written instrument signed by
majority of the members and actions so taken shall be fully effective as if it
had been made by a majority vote at a meeting duly called and held. The
Committee may appoint a secretary, shall keep minutes of its meetings and shall
make such rules and regulations for the conduct of its business as it shall deem
advisable. The Committee shall have complete authority to award Incentives under
the Plan, to interpret the Plan, and to make any other determination which it
believes necessary and advisable for the proper administration of the Plan. The
Committee’s decisions and matters relating to the Plan shall be final and
conclusive on the Company and its participants.


3. Eligible Participants. Employees of the Company or its subsidiaries or
affiliates and consultants or other independent contractors who provide services
to the Company or its subsidiaries or affiliates shall become eligible to
receive Incentives under the Plan when designated by the Committee.
Notwithstanding the foregoing, executive officers and directors of the Company
who are employees of the Company or its subsidiaries or affiliates are not
eligible to participate in the Plan. Participants may be designated individually
or by groups or categories (for example, by pay grade) as the Committee deems
appropriate. Participation by others and any performance objectives relating to
others may be approved by groups or categories (for example, by pay grade) and
authority to designate participants who are not officers and to set or modify
such targets may be delegated.


 
 

--------------------------------------------------------------------------------

 
4. Types of Incentives. Incentives under the Plan may be granted in any one or a
combination of the following forms: (a) incentive stock options and
non-statutory stock options (Section 6); (b) stock appreciation rights (“SARs”)
(Section 7); (c) stock awards (Section 8); (d) restricted stock (Section 8); (e)
performance shares (Section 9); and (f) cash awards (Section 10).


5. Shares Subject to the Plan.


5.1. Number of Shares. Subject to adjustment as provided in Section 11.6, the
number of shares of Common Stock which may be issued under the Plan shall not
exceed 2,500,000 shares of Common Stock.


5.2. Cancellation. To the extent that cash in lieu of shares of Common Stock is
delivered upon the exercise of an SAR pursuant to Section 7.4, the Company shall
be deemed, for purposes of applying the limitation on the number of shares, to
have issued the greater of the number of shares of Common Stock which it was
entitled to issue upon such exercise or on the exercise of any related option.
In the event that a stock option or SAR granted hereunder expires or is
terminated or canceled unexercised as to any shares of Common Stock, such shares
may again be issued under the Plan either pursuant to stock options, SARs or
otherwise. In the event that shares of Common Stock are issued as restricted
stock or pursuant to a stock award and thereafter are forfeited or reacquired by
the Company pursuant to rights reserved upon issuance thereof, such forfeited
and reacquired shares may again be issued under the Plan, either as restricted
stock, pursuant to stock awards or otherwise. The Committee may also determine
to cancel, and agree to the cancellation of, stock options in order to make a
participant eligible for the grant of a stock option at a lower price than the
option to be canceled.


5.3. Type of Common Stock. Common Stock issued under the Plan in connection with
stock options, SARs, performance shares, restricted stock or stock awards, may
be authorized and unissued shares.


6. Stock Options. A stock option is a right to purchase shares of Common Stock
from the Company. Each stock option granted by the Committee under this Plan
shall be subject to the following terms and conditions:


6.1. Price. The option price per share shall be determined by the Committee,
subject to adjustment under Section 11.6.


6.2. Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to adjustment as provided in Section 11.6.
The number of shares of Common Stock subject to a stock option shall be reduced
in the same proportion that the holder thereof exercises a SAR if any SAR is
granted in conjunction with or related to the stock option.


6.3. Duration and Time for Exercise. Subject to earlier termination as provided
in Section 11.4, the term of each stock option shall be determined by the
Committee but shall not exceed ten years and one day from the date of grant.
Each stock option shall become exercisable at such time or times during its term
as shall be determined by the Committee at the time of grant. The Committee may
accelerate the exercisability of any stock option. Subject to the foregoing and
with the approval of the Committee, all or any part of the shares of Common
Stock with respect to which the right to purchase has accrued may be purchased
by the Company at the time of such accrual or at any time or times thereafter
during the term of the option.


 
 

--------------------------------------------------------------------------------

 
6.4. Manner of Exercise. A stock option may be exercised, in whole or in part,
by giving written notice to the Company, specifying the number of shares of
Common Stock to be purchased and accompanied by the full purchase price for such
shares. The option price shall be payable (a) in United States dollars upon
exercise of the option and may be paid by cash; uncertified or certified check;
bank draft; (b) at the discretion of the Committee, by delivery of shares of
Common Stock in payment of all or any part of the option price, which shares
shall be valued for this purpose at the Fair Market Value on the date such
option is exercised; or (c) at the discretion of the Committee, by instructing
the Company to withhold from the shares of Common Stock issuable upon exercise
of the stock option shares of Common Stock in payment of all or any part of the
option price, which shares shall be valued for this purpose at the Fair Market
Value or in such other manner as may be authorized from time to time by the
Committee. The shares of Common Stock delivered by the participant pursuant to
Section 6.4(b) must have been held by the participant for a period of not less
than six months prior to the exercise of the option, unless otherwise determined
by the Committee. Prior to the issuance of shares of Common Stock upon the
exercise of a stock option, a participant shall have no rights as a shareholder.


6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options (as such term
is defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”)):


(a) The aggregate Fair Market Value (determined as of the time the option is
granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by any participant during any
calendar year (under all of the Company’s plans) shall not exceed $100,000.


(b) Any Incentive Stock Option certificate authorized under the Plan shall
contain such other provisions as the Committee shall deem advisable, but shall
in all events be consistent with and contain all provisions required in order to
qualify the options as Incentive Stock Options.


(c) All Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by board of directors or the
date this Plan was approved by the shareholders.


 
 

--------------------------------------------------------------------------------

 
(d) Unless sooner exercised, all Incentive Stock Options shall expire no later
than 10 years after the date of grant.


(e) The option price for Incentive Stock Options shall be not less than the Fair
Market Value of the Common Stock subject to the option on the date of grant.


(f) No Incentive Stock Options shall be granted to any participant who, at the
time such option is granted, would own (within the meaning of Section 422 of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the employer corporation or of its parent or subsidiary
corporation.


7. Stock Appreciation Rights. An SAR is a right to receive, without payment to
the Company, a number of shares of Common Stock, cash or any combination
thereof, the amount of which is determined pursuant to the formula set forth in
Section 7.4. An SAR may be granted (a) with respect to any stock option granted
under this Plan, either concurrently with the grant of such stock option or at
such later time as determined by the Committee (as to all or any portion of the
shares of Common Stock subject to the stock option), or (b) alone, without
reference to any related stock option. Each SAR granted by the Committee under
this Plan shall be subject to the following terms and conditions:


7.1. Number. Each SAR granted to any participant shall relate to such number of
shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 11.6. In the case of an SAR granted with
respect to a stock option, the number of shares of Common Stock to which the SAR
pertains shall be reduced in the same proportion that the holder of the option
exercises the related stock option.


7.2. Duration. Subject to earlier termination as provided in Section 11.4, the
term of each SAR shall be determined by the Committee but shall not exceed ten
years and one day from the date of grant. Unless otherwise provided by the
Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the stock option, if any, to which it
relates, is exercisable. The Committee may in its discretion accelerate the
exercisability of any SAR.


7.3. Exercise. An SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs which the holder wishes to
exercise. Upon receipt of such written notice, the Company shall, within 90 days
thereafter, deliver to the exercising holder certificates for the shares of
Common Stock or cash or both, as determined by the Committee, to which the
holder is entitled pursuant to Section 7.4.


7.4. Payment. Subject to the right of the Committee to deliver cash in lieu of
shares of Common Stock (which, as it pertains to officers and directors of the
Company, shall comply with all requirements of the 1934 Act), the number of
shares of Common Stock which shall be issuable upon the exercise of an SAR shall
be determined by dividing:


 
 

--------------------------------------------------------------------------------

 
(a) the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (for this purpose,
the “appreciation” shall be the amount by which the Fair Market Value of the
shares of Common Stock subject to the SAR on the exercise date exceeds (1) in
the case of an SAR related to a stock option, the purchase price of the shares
of Common Stock under the stock option or (2) in the case of an SAR granted
alone, without reference to a related stock option, an amount which shall be
determined by the Committee at the time of grant, subject to adjustment under
Section 11.6); by


(b) the Fair Market Value of a share of Common Stock on the exercise date.


In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of an SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise.


8. Stock Awards and Restricted Stock. A stock award consists of the transfer by
the Company to a participant of shares of Common Stock, without other payment
therefore, as additional compensation for services to the Company. A share of
restricted stock consists of shares of Common Stock which are sold or
transferred by the Company to a participant at a price determined by the
Committee (which price shall be at least equal to the minimum price required by
applicable law for the issuance of a share of Common Stock) and subject to
restrictions on their sale or other transfer by the participant. The transfer of
Common Stock pursuant to stock awards and the transfer and sale of restricted
stock shall be subject to the following terms and conditions:


8.1. Number of Shares. The number of shares to be transferred or sold by the
Company to a participant pursuant to a stock award or as restricted stock shall
be determined by the Committee.


8.2. Sale Price. The Committee shall determine the price, if any, at which
shares of restricted stock shall be sold to a participant, which may vary from
time to time and among participants and which may be below the Fair Market Value
of such shares of Common Stock at the date of sale.


 
 

--------------------------------------------------------------------------------

 
8.3. Restrictions. All shares of restricted stock transferred or sold hereunder
shall be subject to such restrictions as the Committee may determine, including,
without limitation any or all of the following:


(a) a prohibition against the sale, transfer, pledge or other encumbrance of the
shares of restricted stock, such prohibition to lapse at such time or times as
the Committee shall determine (whether in annual or more frequent installments,
at the time of the death, disability or retirement of the holder of such shares,
or otherwise);


(b) a requirement that the holder of shares of restricted stock forfeit, or (in
the case of shares sold to a participant) resell back to the Company at his or
her cost, all or a part of such shares in the event of termination of his or her
employment or consulting engagement during any period in which such shares are
subject to restrictions;


(c) such other conditions or restrictions as the Committee may deem advisable.


8.4. Escrow. In order to enforce the restrictions imposed by the Committee
pursuant to Section 8.3, the participant receiving restricted stock shall enter
into an agreement with the Company setting forth the conditions of the grant.
Shares of restricted stock shall be registered in the name of the participant
and deposited, together with a stock power endorsed in blank, with the Company.
Each such certificate shall bear a legend in substantially the following form:


The shares represented by this certificate have not been registered under the
Securities Act of 1933 or the securities law of any state. The shares have been
acquired for investment and without a view to their distribution and may not be
sold or otherwise disposed of in the absence of any effective registration
statement for the shares under the Securities Act of 1933 or unless an exemption
from registration is available under the securities laws.


The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2001 Employee Stock Option Plan of Wits Basin
Precious Minerals Inc. (the “Company”), and an agreement entered into between
the registered owner and the Company. A copy of the Plan and the agreement is on
file in the office of the secretary of the Company.


8.5. End of Restrictions. Subject to Section 11.5, at the end of any time period
during which the shares of restricted stock are subject to forfeiture and
restrictions on transfer, such shares will be delivered free of all restrictions
to the participant or to the participant’s legal representative, beneficiary or
heir.


 
 

--------------------------------------------------------------------------------

 
8.6. Shareholder. Subject to the terms and conditions of the Plan, each
participant receiving restricted stock shall have all the rights of a
shareholder with respect to shares of stock during any period in which such
shares are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such shares. Dividends paid in cash or property
other than Common Stock with respect to shares of restricted stock shall be paid
to the participant currently.


9. Performance Shares. A performance share consists of an award which shall be
paid in shares of Common Stock, as described below. The grant of performance
share shall be subject to such terms and conditions as the Committee deems
appropriate, including the following:


9.1. Performance Objectives. Each performance share will be subject to
performance objectives for the Company or one of its operating units to be
achieved by the end of a specified period. The number of performance shares
granted shall be determined by the Committee and may be subject to such terms
and conditions, as the Committee shall determine. If the performance objectives
are achieved, each participant will be paid in shares of Common Stock or cash.
If such objectives are not met, each grant of performance shares may provide for
lesser payments in accordance with formulas established in the award.


9.2. Not Shareholder. The grant of performance shares to a participant shall not
create any rights in such participant as a shareholder of the Company, until the
payment of shares of Common Stock with respect to an award.


9.3. No Adjustments. No adjustment shall be made in performance shares granted
on account of cash dividends which may be paid or other rights which may be
issued to the holders of Common Stock prior to the end of any period for which
performance objectives were established.


9.4. Expiration of Performance Share. If any participant’s employment or
consulting engagement with the Company is terminated for any reason other than
normal retirement, death or disability prior to the achievement of the
participant’s stated performance objectives, all the participant’s rights on the
performance shares shall expire and terminate unless otherwise determined by the
Committee. In the event of termination of employment or consulting by reason of
death, disability, or normal retirement, the Committee, in its own discretion
may determine what portions, if any, of the performance shares should be paid to
the participant.


10. Cash Awards. A cash award consists of a monetary payment made by the Company
to a participant as additional compensation for his or her services to the
Company. Payment of a cash award will normally depend on achievement of
performance objectives by the Company or by individuals. The amount of any
monetary payment constituting a cash award shall be determined by the Committee
in its sole discretion. Cash awards may be subject to other terms and
conditions, which may vary from time to time and among participants, as the
Committee determines to be appropriate.


 
 

--------------------------------------------------------------------------------

 
11. General.


11.1. Effective Date. The Plan will become effective on August 1, 2001.


11.2. Duration. The Plan shall remain in effect until all Incentives granted
under the Plan have either been satisfied by the issuance of shares of Common
Stock or the payment of cash or been terminated under the terms of the Plan and
all restrictions imposed on shares of Common Stock in connection with their
issuance under the Plan have lapsed. No Incentives may be granted under the Plan
after the tenth anniversary of the date the Plan is approved by the shareholders
of the Company.


11.3. Non-transferability of Incentives. No stock option may be transferred,
pledged or assigned by the holder thereof (except, in the event of the holder’s
death, by will or the laws of descent and distribution to the limited extent
provided in the Plan or in the stock option) or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder, and the Company shall not be
required to recognize any attempted assignment of such rights by any
participant. Notwithstanding the preceding sentence, stock options may be
transferred by the holder thereof to Employee’s spouse, children, grandchildren
or parents (collectively, the “Family Members”), to trusts for the benefit of
Family Members, to partnerships or limited liability companies in which Family
Members are the only partners or shareholders, or to entities exempt from
federal income taxation pursuant to Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended. During a participant’s lifetime, a stock option may be
exercised only by him or her, by his or her guardian or legal representative or
by the transferees permitted by the preceding sentence.


11.4. Effect of Termination or Death. In the event that a participant ceases to
be an employee of or consultant to the Company for any reason, including death,
any Incentives may be exercised or shall expire at such times as may be
determined by the Committee.


11.5. Additional Condition. Notwithstanding anything in this Plan to the
contrary: (a) the Company may, if it shall determine it necessary or desirable
for any reason, at the time of award of any Incentive or the issuance of any
shares of Common Stock pursuant to any Incentive, require the recipient of the
Incentive, as a condition to the receipt thereof or to the receipt of shares of
Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his or her own account for investment
and not for distribution; and (b) if at any time the Company further determines,
in its sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Incentive or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.


 
 

--------------------------------------------------------------------------------

 
11.6. Adjustment. In the event of any merger, consolidation or reorganization of
the Company with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan,
including shares subject to restrictions, options, or achievement of performance
share objectives, the number and kind of shares of stock or other securities to
which the holders of the shares of Common Stock will be entitled pursuant to the
transaction. In the event of any recapitalization, stock dividend, stock split,
combination of shares or other change in the Common Stock, the number of shares
of Common Stock then subject to the Plan, including shares subject to
restrictions, options or achievements of performance shares, shall be adjusted
in proportion to the change in outstanding shares of Common Stock. In the event
of any such adjustments, the purchase price of any option, the performance
objectives of any Incentive, and the shares of Common Stock issuable pursuant to
any Incentive shall be adjusted as and to the extent appropriate, in the
discretion of the Committee, to provide participants with the same relative
rights before and after such adjustment.


11.7. Incentive Plans and Agreements. Except in the case of stock awards or cash
awards, the terms of each Incentive shall be stated in a plan or agreement
approved by the Committee. The Committee may also determine to enter into
agreements with holders of options to reclassify or convert certain outstanding
options, within the terms of the Plan, as Incentive Stock Options or as
non-statutory stock options and in order to eliminate SARs with respect to all
or part of such options and any other previously issued options.


11.8. Withholding.


(a) The Company shall have the right to withhold from any payments made under
the Plan or to collect as a condition of payment, any taxes required by law to
be withheld. At any time when a participant is required to pay to the Company an
amount required to be withheld under applicable income tax laws in connection
with a distribution of Common Stock or upon exercise of an option or SAR, the
participant may satisfy this obligation in whole or in part by electing (the
“Election”) to have the Company withhold from the distribution shares of Common
Stock having a value up to the amount required to be withheld. The value of the
shares to be withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld shall be determined
(“Tax Date”).


 
 

--------------------------------------------------------------------------------

 
(b) Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. An Election is irrevocable.


11.9. No Continued Employment, Engagement or Right to Corporate Assets. No
participant under the Plan shall have any right, because of his or her
participation, to continue in the employ of the Company for any period of time
or to any right to continue his or her present or any other rate of
compensation. Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons’ beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.


11.10. Deferral Permitted. Payment of cash or distribution of any shares of
Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive. Payment may be deferred at the option of the
participant if provided in the Incentive.


11.11. Amendment of the Plan. The Board may amend or discontinue the Plan at any
time. However, no such amendment or discontinuance shall, subject to adjustment
under Section 11.6, (a) change or impair, without the consent of the recipient,
an Incentive previously granted, (b) increase the maximum number of shares of
Common Stock which may be issued to all participants under the Plan, (c) change
or expand the types of Incentives that may be granted under the Plan, (d) change
the class of persons eligible to receive Incentives under the Plan, or (e)
materially increase the benefits accruing to participants under the Plan.


11.12. Immediate Acceleration of Incentives. Notwithstanding any provision in
this Plan or in any Incentive to the contrary, (a) the restrictions on all
shares of restricted stock award shall lapse immediately, (b) all outstanding
options and SARs will become exercisable immediately, and (c) all performance
shares shall be deemed to be met and payment made immediately, if subsequent to
the effective date of the Plan, any of the following events occur unless
otherwise determined by the board of directors and a majority of the “Continuing
Directors” (as defined below):


(1) any person or group of persons becomes the beneficial owner of 50% or more
of the aggregate number of all equity securities of the Company entitled to vote
for the election of directors;


(2) a majority of the members of the board of directors of the Company is
replaced within the period of less than two years by directors not nominated and
approved by the board of directors; or


 
 

--------------------------------------------------------------------------------

 
(3) the shareholders of the Company approve an agreement to merge or consolidate
with or into another corporation (unless, after such merger or consolidation,
the former shareholders of the Company own 50% or more of the successor entity’s
voting equity securities) or an agreement to sell or otherwise dispose of all or
substantially all of the Company’s assets (including a plan of liquidation).


For purposes of this Section 11.12, beneficial ownership by a person or group of
persons shall be determined in accordance with Regulation 13D (or any similar
successor regulation) promulgated by the Securities and Exchange Commission
pursuant to the 1934 Act. Beneficial ownership of more than 50% of an equity
security may be established by any reasonable method, but shall be presumed
conclusively as to any person who files a Schedule 13D report with the
Securities and Exchange Commission reporting such ownership. If the restrictions
and forfeitability periods are eliminated by reason of clause (1) of this
Section 11.12, the limitations of this Plan shall not become applicable again
should the person cease to own 50% or more of any equity security of the
Company.
 


For purposes of this Section 11.12, “Continuing Directors” are directors (a) who
were in office prior to the time any of the events described in clauses (1), (2)
or (3) of this Section 11.12 occurred or any person publicly announced an
intention to acquire 25% or more of any equity security of the Company, (b)
directors in office for a period of more than two years, and (c) directors
nominated and approved by the Continuing Directors.


11.13. Definition of Fair Market Value. For purposes of this Plan, the “Fair
Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee or
the board of directors of the Company determines in good faith to be 100% of the
fair market value of such a share as of the date in question; provided, however,
that notwithstanding the foregoing, if such shares are listed on a U.S.
securities exchange or are quoted on the Nasdaq National Market or Nasdaq Small
Cap Stock Market Systems (“Nasdaq”), then Fair Market Value shall be determined
by reference to the last sale price of a share of Common Stock on such U.S.
securities exchange or Nasdaq on the applicable date. If such U.S. securities
exchange or Nasdaq is closed for trading on such date, or if the Common Stock
does not trade on such date, then the last sale price used shall be the one on
the date the Common Stock last traded on such U.S. securities exchange or
Nasdaq.




 
 

--------------------------------------------------------------------------------

 





